tcmemo_1997_178 united_states tax_court stan pyron and ruth s pyron petitioners v commissioner of internal revenue respondent docket no filed date lee h brockett for petitioners joan steele dennett for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided are as follows whether petitioners are entitled to deduct for taxable_year the portion of a loss carryforward attributable to a bad_debt deduction claimed by petitioners on their amended tax_return for the worthlessness of loans made by petitioner stan pyron to a mining company and whether petitioners are entitled to a business_bad_debt deduction for taxable_year for the worthlessness of loans made by petitioner to a mining company findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case petitioners resided in florence montana during petitioner stan pyron petitioner and gerald dalton began investing in a chilean copper mine of a mining company called compania minera esperanza cme during or in the notice_of_deficiency respondent disallowed inter alia the bad_debt deduction claimed by petitioners on their return for the worthlessness of loans in the amount of dollar_figure made by petitioner stan pyron to gerald dalton a business_associate respondent disallowed the deduction on the grounds that the debt became worthless in taxable_year at trial petitioners' counsel conceded that is the correct year for whatever consequence flows from the dalton activities as is not a taxable_year before us we do not address the bad_debt deduction for the loans in the amount of dollar_figure made by petitioner to mr dalton petitioner and mr dalton formed compania minera adventura cma which leased the copper mines and the plant from cme during in order to terminate their relationship and to pay an outstanding debt that he owed to petitioner mr dalton transferred his entire_interest in cme to petitioner prior to mr dalton's transfer of his cme interest petitioner never requested or demanded from mr dalton any payment on loans allegedly made by petitioner to mr dalton petitioner advanced money to cme and or cma and alleges that such advances were loans petitioner held the power_of_attorney for cme for petitioner's advances to cme cma notes were prepared establishing interest rates and maturity dates but no repayment schedules were prepared and no collateral for the notes was given on the maturity dates of the notes petitioner did not pursue collection of either the principal of or the interest due on the notes during petitioner sold his interest in cme petitioners provided no books records or tax returns with respect to their interest in cme cma opinion the issue we must resolve in the instant case is whether petitioners are entitled to two bad_debt deductions pursuant to sec_166 for the worthlessness of loans allegedly made by petitioner to cme cma the first bad_debt deduction claimed by petitioners on their amended_return was for the worthlessness of loans allegedly made by petitioner to cme cma in the amount of dollar_figure as a result of their deduction of that loss petitioners reported on their amended_return a net_operating_loss which subsequently was carried forward to petitioners' return respondent argues that petitioner's advances were not bona_fide debt but rather contributions to capital consequently in the notice_of_deficiency respondent disallowed the portion of the loss carryforward on petitioners' tax_return attributable to the bad_debt deduction in the amount of dollar_figure claimed by petitioners on their amended_return and recharacterized such amount as dollar_figure in short-term_capital_loss and dollar_figure in long-term_capital_loss the second bad_debt deduction claimed by petitioners on their return was for the worthlessness of loans allegedly made by petitioner to cme cma in the amount of dollar_figure respondent argues that petitioner's advances were not bona_fide debt but rather contributions to capital consequently in the notice_of_deficiency respondent disallowed the deduction and increased petitioners' taxable_income respondent however did not recharacterize the amount as a capital_loss as an alternative argument respondent argues that the advances if they are considered bona_fide debt are nonbusiness bad_debts deductible only to the extent permitted pursuant to sec_166 as to both bad_debt deductions petitioners contend that they are entitled to deduct the loans as ordinary losses alternatively petitioners argue that the mining companies cme and cma are partnerships and that therefore petitioners are entitled to deduct their distributive_share of the mining partnerships' losses against ordinary_income for each taxable_year sec_166 provides in general for the deduction of debts that become wholly worthless during a taxable_year sec_166 however distinguishes between business bad_debts and nonbusiness bad_debts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income if they become wholly or partially worthless during the year in the case of the latter to the extent charged off during the taxable_year as partially worthless debts sec_1_166-3 income_tax regs to qualify for the business_bad_debt deduction the taxpayer must establish that the debt was proximately related to the conduct of the taxpayer's trade_or_business 405_us_93 sec_1_166-5 income_tax regs petitioners concede that they did not claim their distributive_share of the partnership losses on their personal returns for the years in which they were incurred and that the statute_of_limitations bars claiming this loss now petitioners however seek to adjust their basis in their investment and the notes to reflect the losses that they should have claimed nonbusiness bad_debts on the other hand may be deducted but only if they become entirely worthless during the year claimed they are moreover to be treated as short-term_capital_losses sec_166 generally a nonbusiness_bad_debt is a debt other than a debt created or acquired in the trade_or_business of the taxpayer or the loss from the worthlessness of which is incurred_in_a_trade_or_business of the taxpayer sec_166 the question of whether a debt is a nonbusiness_bad_debt is a question of fact sec_1_166-5 income_tax regs a deduction for a bad_debt is limited to a bona_fide debt sec_1_166-1 income_tax regs a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money id for purposes of sec_166 a contribution_to_capital is not considered a debt in re uneco inc 532_f2d_1204 8th cir 91_tc_575 sec_1_166-1 income_tax regs deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs moreover a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs characterization of an advance as either a loan ie debt owed to the lender or capital_contribution ie equity held by the contributor in the entity is a question of fact which must be answered by reference to all of the evidence with the burden on the taxpayer to establish that the alleged loans were bona_fide debt rule a 74_tc_476 58_tc_1062 the taxpayer's assertion that an advance was a loan is not determinative of the issue of characterizing an advance as debt or equity see in re uneco inc supra advances to a closely_held_corporation by its shareholders are subject_to particular scrutiny as the absence of arm's-length dealing provides the opportunity to contrive a fictional debt shielding the real essence of the transaction and obtaining benefits unintended by the statute gilboy v commissioner tcmemo_1978_114 in the instant case the record consists of only the notice_of_deficiency and copies of petitioners' return amended_return and return petitioners provided no books records or tax returns with respect to their interest in cme cma additionally petitioners did not provide promissory notes evidencing the alleged loans to cma cme or books_and_records reflecting petitioners' lending activities at trial petitioner testified that he had some books_and_records in florence montana additionally at trial petitioners' counsel stated that after petitioner sold his interest in cme during the new owner threw away most of the records we first examine whether petitioner's advances to cme cma were bona_fide debt the parties stipulated that for petitioner's loans to cme cma notes were prepared establishing interest rates and maturity dates as to the first bad_debt deduction for the worthlessness of advances allegedly made by petitioners to cme cma in the amount of dollar_figure however petitioners failed to provide the notes or any other documentary_evidence and sought to substantiate the loans only through petitioner's testimony we are not required to accept petitioner's self-serving and uncorroborated testimony particularly where other and better evidence to prove the point in question should be available 338_f2d_602 9th cir affg 41_tc_593 under the circumstances of the instant case we do not credit petitioner's testimony where it is not corroborated by documentary or other reliable evidence consequently we conclude that petitioners did not establish that the advances to cme cma in the amount of dollar_figure were bona_fide debt as to the second bad_debt deduction for the worthlessness of loans made by petitioners to cme cma in the amount of dollar_figure petitioners provided no business records checks or receipts to corroborate petitioner's testimony that the amount was actually advanced it is well established that in the absence of corroborating evidence we are not required to accept self- serving testimony 99_tc_202 87_tc_74 see 19_tc_133 affd 207_f2d_857 10th cir consequently we conclude that petitioners did not establish that the advances to cme cma in the amount of dollar_figure were bona_fide debt as to petitioners' remaining arguments we conclude that petitioners have not carried their burden of proving that they are entitled to the alleged losses as we stated above petitioners provided no books records or tax returns with respect to their interests in cme or cma additionally petitioners did not provide promissory notes evidencing the alleged loans to cme cma or books_and_records reflecting petitioners' lending activities taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 meneguzzo v commissioner supra sec_1_6001-1 income_tax regs we conclude that petitioners did not carry their burden of substantiating the amount and purpose of either of the two bad_debt deductions accordingly we hold that petitioners are not entitled to the two bad_debt deductions in the amounts of dollar_figure and dollar_figure for the worthlessness of loans allegedly made by petitioners to cme cma under the circumstances of the instant case we are not required to and we generally do not rely on petitioner's testimony to sustain petitioners' burden of proving error in respondent's determinations see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 wood v commissioner supra tokarski v commissioner supra 65_tc_87 accordingly we sustain respondent's determinations to reflect the foregoing decision will be entered under rule as we stated above in addition to disallowing the portion of the loss carryforward on petitioners' tax_return attributable to the first bad_debt deduction in the amount of dollar_figure respondent recharacterized the amount as dollar_figure in short-term_capital_loss and dollar_figure in long-term_capital_loss respondent argues that petitioners conceded on brief that dollar_figure should not be included in the first bad_debt deduction of dollar_figure petitioners' argument regarding the dollar_figure amount however was premised upon the mining companies' being treated as partnerships as we address the bad_debt deductions on other grounds we do not view petitioners' argument as a concession
